        Case 1:19-cv-03539-PKC Document 77 Filed 07/29/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

     OUSMANE BAH,
         Plaintiff

                   v.
                                        Docket No. 1:19-cv-03539-PKC
     APPLE CORPORATION,
     SECURITY INDUSTRY
     SPECIALISTS, INC. ,
     STEVEN YHAP, Individually and as
     An employee of SECURITY INDUSTRY
     SPECIALISTS, INC.,
     JOHN WOODRUFF, Individually and as
     An employee of SECURITY INDUSTRY
     SPECIALISTS, INC.,
     DETECTIVE JOHN REINHOLD, Individually and as
     a detective for the NEW YORK POLICE DEPARTMENT,
     JOHN DOES 1-3, unidentified officers of the
     NEW YORK POLICE DEPARTMENT, and
     CITY OF NEW YORK, by and through
     THE NEW YORK POLICE DEPARTMENT,

            Defendants

              MOTION TO RETROACTIVELY SEAL CONFIDENTIAL
                             DOCUMENT

      Plaintiff hereby moves that this Court retroactively seal Exhibit 2 to the Letter to

Judge Castel dated July 27, 2020 (ECF No. 76), for the grounds stated in the attached

Memorandum of Law and accompanying Affidavit of Counsel. Plaintiff represents that

the document was produced inadvertently and was marked Confidential, and should

therefore be sealed under this Court’s Protective Order in this matter.




                                            1
         Case 1:19-cv-03539-PKC Document 77 Filed 07/29/20 Page 2 of 2



                                          Plaintiff,
                                          By his attorneys,




                                          _______________________
                                          Daniel Malis, Esq., BBO # 315770
                                          MALIS|LAW
                                          30 2nd Street
                                          Cambridge, MA 02141
                                          (617) 491-1099
                                          daniel.malis@malislaw.com




                                          _______________________
                                          Subhan Tariq, Esq.
                                          Attorney I.D. # ST9597
                                          The Tariq Law Firm
                                          34-18 Northern Blvd. Ste. 2-25
                                          Long Island City, NY 11101
                                          (718) 674-1256
                                          subhan@tariqlaw.com

Dated: July 29, 2020




                                      2
